Name: Commission Regulation (EC) No 965/2004 of 13 May 2004 amending Regulation (EC) No 2314/2003 as regards the closing dates for the submission of tenders for the partial invitations to tender for the resale on the Community market of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  trade policy;  plant product;  European construction
 Date Published: nan

 14.5.2004 EN Official Journal of the European Union L 179/3 COMMISSION REGULATION (EC) No 965/2004 of 13 May 2004 amending Regulation (EC) No 2314/2003 as regards the closing dates for the submission of tenders for the partial invitations to tender for the resale on the Community market of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EC) No 2314/2003 of 29 December 2003 opening a standing invitation to tender for the resale on the Community market of rye held by the German intervention agency (2) provides that the closing date for the submission of tenders for the partial invitations to tender is to be each Thursday. (2) The partial invitation to tender with the closing date 10 June 2004 should be cancelled since that day is a public holiday in Germany. (3) Regulation (EC) No 2314/2003 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 4(1) of Regulation (EC) No 2314/2003 is hereby replaced by the following: The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Thursday at 09.00 (Brussels time), with the exception of 20 May and 10 june 2004. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1). (2) OJ L 342, 30.12.2003, p. 32. Regulation as last amended by Regulation (EC) No 718/2004 (OJ L 111, 17.4.2004, p. 36).